Title: To Benjamin Franklin from John Jay, 26 December 1783
From: Jay, John
To: Franklin, Benjamin


          
            Dear Sir
            Bath 26 Decr 1783
          
          Since we parted I have been so much & so long indisposed as that (except short Letters to Mrs. Jay) I have denied myself the Pleasure of writing to my Friends. The Kindness you have shewn us both, has nevertheless not been forgotten, nor has my Disposition to acknowledge and be influenced by it in the least abated.
          We have lately had a Report here that you was very ill with the Stone, and some have said that you intended to seek Relief from an operation. This Report has alarmed your Friends, and I am anxious to know how far it may be well founded. It would give me sincere Satisfaction to have it contradicted under your own Hand—
          I decline saying any thing about politics, for obvious Reasons—the public Papers afford you the Means of forming a Judgment of them especially as your long Experience & knowledge of this Country enable you to see further than ordinary Observers.
          There are many in this Country who speeke of you with great Respect. The honest Whig Club drink your Health very

affectionately—there are others who like you as little as the Eagle did the Cat, and probably for the same Reasons. When we meet we will talk these Matters over with less Reserve than I can write— Present my affectionate Compliments to your two Grandsons—and believe me to be with great Esteem & Regard Dear Sir Your obliged & obt. Servt
          
            John Jay
          
          
            P.S. As we have yet no news of Mr. Thaxter’s Arrival, would it not be well to send over Copies of the Treaty?—
            
          
         
          His Excellency Doctr. Franklin—
          Addressed: His Excellency / Doctr. Franklin / Minister plenipotentiary from the United States / of America at the Court of France— / Passy
          Notation: John Jay, Bath 26 Decr. 1782.—
        